
	
		II
		110th CONGRESS
		1st Session
		S. 1372
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2007
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide for a Center for Nanotechnology Research and
		  Engineering.
	
	
		1.Short titleThis Act may be cited as the
			 Nanotechnology Infrastructure
			 Enhancement Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The 21st Century
			 Nanotechnology Research and Development Act (15 U.S.C. 7501 et seq.) required
			 that interdisciplinary nanotechnology research centers be established in
			 geographically diverse locations including institutions located in States
			 participating in the EPSCoR.
			(2)The National
			 Science Foundation funds 16 Nanoscale Science and Engineering Centers and 1
			 National Nanotechnology Infrastructure Network with 13 nodes that combined
			 involve more than 50 universities and colleges in the United States. The awards
			 for the centers and network were made on the basis of a peer reviewed
			 competition.
			(3)Only 3 EPSCoR
			 States have institutions of higher education with major participation in the
			 programs of the National Science Foundation centers and network described in
			 paragraph (2). Other National Science Foundation programs support 4 additional
			 EPSCoR State grants in the field of nanotechnology.
			(4)The National
			 Science Foundation’s EPSCoR is the primary program by which the National
			 Science Foundation seeks to provide an opportunity for States that
			 traditionally have received limited amounts of federal research and development
			 funding to improve the research infrastructure of their academic institutions.
			 EPSCoR is an important component of national efforts to improve science,
			 technology, and engineering education, increase innovation, and enhance
			 competitiveness.
			3.DefinitionsIn this section:
			(1)DirectorThe
			 term Director means the Director of the National Science
			 Foundation.
			(2)EPSCoRThe
			 term EPSCoR means the Experimental Program to Stimulate
			 Competitive Research authorized in section 113 of the National Science
			 Foundation Authorization Act of 1988 (42 U.S.C. 1862g).
			4.Center for
			 nanotechnology research and engineering
			(a)Center
			 establishedFrom amounts appropriated under subsection (e), the
			 Director shall establish a geographically diverse, interdisciplinary Center for
			 Nanotechnology Research and Engineering (hereafter in this section referred to
			 as the Center) to focus on—
				(1)the science and
			 engineering of manufacturing at the nanoscale in multiple dimensions; or
				(2)nanotechnology
			 for sustainable energy, water, agriculture, and the environment.
				(b)Center or
			 nodeThe Center may be a Nanoscale Science and Engineering Center
			 or a National Nanotechnology Infrastructure Network node.
			(c)CompositionThe
			 Center—
				(1)shall consist of
			 a lead academic institution located in an EPSCoR State;
				(2)shall consist of
			 at least 1 additional academic institution located in a second EPSCoR State;
			 and
				(3)may include other
			 institutions located within or outside the United States.
				(d)DutiesThe
			 Center shall—
				(1)conduct
			 state-of-the-art research on nanomanufacturing;
				(2)collaborate with
			 other National Science Foundation grantees, and with grantees from other
			 Federal agencies, working on nanomanufacturing;
				(3)share resources
			 with the programs of the grantees described in paragraph (2) for the purpose of
			 mutual advantage; and
				(4)work toward a
			 nanomanufacturing network that encourages extensive industrial
			 collaboration.
				(e)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 National Science Foundation to carry out this section $2,500,000 for each of
			 the fiscal years 2008 through 2012.
			
